FILED
                              NOT FOR PUBLICATION                           JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BERNABE GONZALEZ MEJIA; et al.,                   No. 04-76256

               Petitioners,                       Agency Nos.     A075-479-311
                                                                  A075-479-312
  v.                                                              A075-479-313
                                                                  A075-479-314
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Bernabe Gonzalez Mejia and his family, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from the immigration judge’s (“IJ”) decision denying their application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we deny the petition for review.

       Substantial evidence supports the IJ’s finding that petitioners failed to

demonstrate the incidents that happened in Guatemala were on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to

reverse the agency’s decision “we must find that the evidence not only supports

that conclusion, but compels it”) (emphasis in original). Thus, contrary to

petitioners’ assertion, they are not entitled to a presumption of future fear because

they failed to establish past persecution on account of a protected ground. See 8

C.F.R. § 1208.13(b)(1); see also Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003). Further, the record does not compel the conclusion that petitioners

demonstrated a well-founded fear of future persecution. See Elias-Zacarias, 502

U.S. at 481 n.1; Nagoulko, 333 F.3d at 1018. Accordingly, petitioners’ asylum

claim fails.

       Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

       PETITION FOR REVIEW DENIED.




                                           2                                       04-76256